DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed 24 July 2022.
Claims 1-18 are currently pending and have been examined.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 912 (see Fig. 9).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claims 1, 13, 16 are directed to a method comprising a series of steps.  Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 1-18, the independent claims (Claims 1, 13, and 16) are directed, in part, to receiving a request from a first user associated with a first wallet for transferring an amount from the first wallet to a second wallet, wherein a second user is associated with the second wallet, wherein the first wallet and the second wallet correspond to a first wallet and a second wallet among a plurality of wallets registered, wherein the request comprises first wallet information, second wallet information, and transaction information;  receiving the amount in an intermediate account from the first user via the first wallet, wherein the intermediate account is associated with the first user; and sending the amount from the intermediate account to the second wallet  in response to the request, for completing a transaction between the first user associated with the first wallet to the second user associated with the second wallet.   receiving a plurality of registration details related to a plurality of wallets for registering with an inter-wallet transfer; authenticating the plurality of registration details of the plurality of wallets based on a first set of parameters; creating an identity (ID) for each wallet after authenticating; and tokenizing the plurality of registration details, for storing the plurality of registration details and a plurality of tokens corresponding to the plurality of registration details in a first database associated with the inter-wallet transfer.  receiving a plurality of registration details related to a first user associated with a first wallet associated with a first wallet among a plurality of wallets, for registering the first user with an inter-wallet transfer, wherein the plurality of wallets were registered with the inter-wallet transfer; authenticating the plurality of 
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “computer,” “first wallet server,” “second wallet server,” “inter-wallet transfer system,” and “database” to perform the claimed steps.  The computer in the steps is recited at a high-level generality (i.e., as a generic computer performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  The claims are directed to an abstract idea.
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using a computing device to collect data amount to no more than mere instructions to apply the exception using a generic computer component.  The claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and presenting an output with that received data without specifying how it is done.  Mere ways to output collected data using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
Dependent claims 2-12, 14-15, and 17-18 are directed to explaining more about the wallet server information, transaction information, and exchange rate information.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 11-14, 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WU (US 2019/0228407 A1) hereinafter Wu. 
Claim 1

 A computer-implemented method, comprising: receiving a request from a first user associated with a first wallet server for transferring an amount from the first wallet server to a second wallet server, wherein a second user is associated with the second wallet server, wherein the first wallet server and the second wallet server correspond to a first wallet and a second wallet among a plurality of wallets registered with an inter-wallet transfer system, wherein the request comprises first wallet server information, second wallet server information, and transaction information; (see at least [0005]-[0006] [0008] [0033] [0036]-[0038] [0045] [0049].  Wu discloses a method for clearing and settling a transaction between two virtual wallets, a first virtual wallet owned by a customer of a first digital property issuer and a second virtual wallet owned by a customer of a second digital property issuer.  Wu discloses receiving a transaction request to transfer a first type of digital property issued by a first digital property issuer from a first virtual wallet associated with the first digital property issuer to a second virtual wallet associated with a second digital property issuer.  For example, Mary can request transferring from her own virtual wallet 50 digital US Dollars issued by ATT to Joe, and Joe receive digital US Dollars issued by SBT.  The digital property issuer can send a mint request to the wallet server, which then sends the necessary information to the middleware to generate a raw transaction.).  
receiving the amount in an intermediate account from the first user via the first wallet server, wherein the intermediate account was created in the inter-wallet transfer system during a registration of the first user with the inter-wallet transfer system and the intermediate account is associated with the first user; and (see at least [[0005]-[0006] [0008] [0033] [0036]-[0038] [0045] [0049] .  Wu discloses the customer’s transaction request is sent to a wallet server which collects all necessary information and sends it to a middleware.  The middleware constructs a raw transaction and send sit ack to the wallet server which then sends it to a key server for the 
sending the amount from the intermediate account to the second wallet server in response to the request, for completing a transaction between the first user associated with the first wallet server to the second user associated with the second wallet server.  (see at least [0005]-[0006] [0008] [0033] [0036]-[0038] [0045] [0049].   WU discloses the wallet server, key server, and middleware are software to facilitate the implementation of the transaction.  Wu discloses that Mary’s transaction request to send Joe 50 US Dollars is sent to a wallet server of a digital property issuer.   The multiple subtractions to complete the transaction are referred to as a transaction set.). 

Claim 2
Wu discloses the limitations shown above.  Further, Wu discloses:
 The computer-implemented method of claim 1, wherein the first wallet server information comprises at least a first wallet server name, a first wallet server identity (ID), a first currency supported by the first wallet server, and a first account associated with the first wallet server.  (see at least [0033] [0038] [0034] [0006] [0048] [0031].  Wu discloses each virtual wallet has a unique virtual wallet ID in the TBCA Network.  For example, Mary can have a plurality of virtual wallets, each of which is identified by a virtual wallet ID and respectively associated with Bank of America, Fidelity, or Goldman Sachs via an account number, or with AT&T, SoftBank Corp, or Chunghwa Telecom via a telephone number.  Mary may decide to send Joe 50 US Dollars.).

Claim 3
Wu discloses the limitations shown above.  Further, Wu discloses:
 The computer-implemented method of claim 2, further comprising: determining a currency exchange rate between the first currency and a second currency; receiving the amount in the intermediate account in the first currency; and sending the amount in the second currency to the second wallet server based on the currency exchange rate between the first currency and the second currency.  (see at least [0051] [0037] [0036] [0045] [0048] [0049].  Wu discloses Mary can request (1) transferring from her own virtual wallet 50 digital US Dollars issued by ATT (50 $USD.ATT) to Joe, and (2) Joe receiving digital Japanese Yens. To complete this transaction, Mary can exchange her digital US Dollars to digital Japanese Yens at ATT's virtual treasury. ATT's virtual treasury will withdraw 50 $USD.ATT from Mary's virtual wallet and deposit 5,250 $JPY.ATT back to Mary's virtual wallet, assuming that the exchange rate is 1 digital US Dollars for 105 digital Japanese Yens. Afterwards, Mary can request (1) transferring from her own virtual wallet 5,250 digital Japanese Yens issued by ATT (5,250 $JPY.ATT) to Joe, and (2) Joe receiving digital Japanese Yens.  Wu also discloses a customer's transaction request is sent to a wallet server which collects all necessary information and sends it to a middleware. The middleware constructs a raw transaction and sends it back to the wallet server which then sends it to a key server for the customer's signature using his or her private key for the virtual wallet.). 

Claim 4
Wu discloses the limitations shown above.  Further, Wu discloses:
 The computer-implemented method of claim 1, wherein the second wallet server information comprises at least one of the following: a second wallet server name, a second wallet server ID, a second currency supported by the second wallet server, a second account associated with the second wallet server, or any combination thereof.  (see at least [0033] [0038] [0034] [0006] [0048] [0031].  Wu discloses each virtual wallet has a unique virtual wallet ID in the TBCA Network.  For example, Mary can have a plurality of virtual wallets, each of which is identified by a virtual wallet ID and respectively associated with Bank of America, Fidelity, or Goldman Sachs via an account number, or with AT&T, SoftBank Corp, or Chunghwa Telecom via a telephone number.). 

Claim 5
Wu discloses the limitations shown above.  Further, Wu discloses:
 The computer-implemented method of claim 4, further comprising: determining a currency exchange rate between a first currency and the second currency; receiving the amount in the intermediate account in the first currency; and sending the amount in the second currency to the second wallet server based on the currency exchange rate between the first currency and the second currency.  (see at least [0051] [0037] [0036] [0045] [0048] [0049].  Wu discloses Mary can request (1) transferring from her own virtual wallet 50 digital US Dollars issued by ATT (50 $USD.ATT) to Joe, and (2) Joe receiving digital Japanese Yens. To complete this transaction, Mary can exchange her digital US Dollars to digital Japanese Yens at ATT's virtual treasury. ATT's virtual treasury will withdraw 50 $USD.ATT from Mary's virtual wallet and deposit 5,250 $JPY.ATT back to Mary's virtual wallet, assuming that the exchange rate is 1 digital US Dollars for 105 digital Japanese Yens. Afterwards, Mary can request (1) transferring from her own virtual wallet 5,250 digital Japanese Yens issued by ATT (5,250 $JPY.ATT) to Joe, and (2) Joe receiving digital Japanese Yens.  Wu also discloses a customer's transaction request is sent to a wallet server which collects all necessary information and sends it to a middleware. The middleware 

Claim 6
Wu discloses the limitations shown above.  Further, Wu discloses:
 The computer-implemented method of claim 4, wherein the second account is associated with at least one of a merchant and an individual user.  (see at least [0031] [0033] [0038] [0048] [0006] [0034].  Wu discloses customers can have a plurality of digital wallets associated with the digital property issuer (merchant).  The plurality of digital wallets may be associated with, for example, Bank of America, Fidelity, or Goldman Sacs.  Each virtual wallet is identified by a virtual wallet ID.). 

Claim 7
Wu discloses the limitations shown above.  Further, Wu discloses:
 The computer-implemented method of claim 1, wherein the transaction information comprises at least one of the following: the amount, a currency of transaction using the first wallet server, a currency supported by the second wallet server, a timestamp, a transaction ID, or any combination thereof.  (see at least [0006] [0008] [0047]-[0049] [0034].  Wu discloses Mary can request transferring from her own virtual wallet 50 digital US Dollars issued by ATT to Joe.). 

Claim 11
Wu discloses the limitations shown above.  Further, Wu discloses:
 The computer-implemented method of claim 1, further comprising: determining a currency exchange rate between a first currency and a second currency; receiving the amount in the intermediate account in the first currency; and sending the amount in the second currency to the second wallet server based on the currency exchange rate between the first currency and the second currency.  (see at least [0051] [0037] [0036] [0045] [0048] [0049].  Wu discloses Mary can request (1) transferring from her own virtual wallet 50 digital US Dollars issued by ATT (50 $USD.ATT) to Joe, and (2) Joe receiving digital Japanese Yens. To complete this transaction, Mary can exchange her digital US Dollars to digital Japanese Yens at ATT's virtual treasury. ATT's virtual treasury will withdraw 50 $USD.ATT from Mary's virtual wallet and deposit 5,250 $JPY.ATT back to Mary's virtual wallet, assuming that the exchange rate is 1 digital US Dollars for 105 digital Japanese Yens. Afterwards, Mary can request (1) transferring from her own virtual wallet 5,250 digital Japanese Yens issued by ATT (5,250 $JPY.ATT) to Joe, and (2) Joe receiving digital Japanese Yens.  Wu also discloses a customer's transaction request is sent to a wallet server which collects all necessary information and sends it to a middleware. The middleware constructs a raw transaction and sends it back to the wallet server which then sends it to a key server for the customer's signature using his or her private key for the virtual wallet.). 

Claim 12
Wu discloses the limitations shown above.  Further, Wu discloses:
 The computer-implemented method of claim 1, wherein the inter- wallet transfer system hosts an application, wherein the application performs one or more of the computer-implemented method steps.  (see at least [0006] [0028] [0009] [0008] [0037] [0045].  Wu discloses a distributed transaction consensus network (TBCA – The BlockChain Alliance) is implemented to manage digital properties.  TBCA Network comprises a plurality of nodes that comprise a processor to perform calculations and execute programs.  Wu further discloses using network to manage digital properties.). 

Claim 13
Wu discloses the following limitations:
 A computer-implemented method, comprising: receiving a plurality of registration details related to a plurality of wallets for registering with an inter-wallet transfer system; (see at least [[0005]-[0006] [0008] [0033] [0036]-[0038] [0045] [0049].  Wu discloses a method for clearing and settling a transaction between two virtual wallets,  a first virtual wallet owned by a customer of a first digital property issuer and a second virtual wallet owned by a customer of a second digital property issuer.  Wu discloses receiving a transaction request to transfer a first type of digital property issued by a first digital property issuer from a first virtual wallet associated with the first digital property issuer to a second virtual wallet associated with a second digital property issuer.  For example, Mary can request transferring from her own virtual wallet 50 digital US Dollars issued by ATT to Joe, and Joe receive digital US Dollars issued by SBT.  The digital property issuer can send a mint request to the wallet server, which then sends the necessary information to the middleware to generate a raw transaction. Wu discloses the customer’s transaction request is sent to a wallet server which collects all necessary information and sends it to a middleware.  The middleware constructs a raw transaction and sends it back to the wallet server which then sends it to a key server for the customer’s signature using his or her private key for the virtual wallet.).
 authenticating the plurality of registration details of the plurality of wallets based on a first set of parameters; (see at least [0033] [0030] [0006] [0037].  Wu discloses a virtual wallet is provided to store, send, receive, and manage digital properties, including multiple types of digital assets, credits, and obligations, such as digital currencies, digital securities, digital bonds, digital futures, digital precious metals and digital fee tokens, for a subscriber, e.g. an individual, 
creating an identity (ID) for each wallet after authenticating; and (see at least [0033] [0031] [0030] [0037] [0034] [00006].  Wu discloses each virtual wallet has a virtual wallet ID.  Each virtual wallet has a public key and a private key associated with the virtual wallet to sign transactions.  A subscriber can open and own virtual wallets with one or more digital property issuers (authenticate).). 
tokenizing the plurality of registration details, for storing the plurality of registration details and a plurality of tokens corresponding to the plurality of registration details in a first database associated with the inter-wallet transfer system.  (see at least [0030] [0031] [0033] [0006].  Wu discloses tokens issued by itself or digital properties issued by other digital property issuers.  Moreover, Wu discloses a virtual wallet is provided to store, send, receive, and manage digital properties, including multiple types of digital assets, credits, and obligations, such as digital currencies, digital securities, digital bonds, digital futures, digital precious metals and digital fee tokens, for a subscriber, e.g. an individual, investor, and/or trader.  A virtual wallet may be an electronically maintained data file (database) which may comprise authentication information, rules (parameters) for use, sub-wallets (e.g., for separately maintaining digital currency related information, digital security related information, digital bonds related information, and digital futures related information).  In addition, a subscriber may establish rules for the virtual wallet to facilitate electronic transactions.).

Claim 14
Wu discloses the limitations shown above.  Further, Wu discloses:
 The computer-implemented method of claim 13, wherein the plurality of registration details comprises at least one of the following: a name of the plurality of wallets, an address of the plurality of wallets, currency enabled in the plurality of wallets, or any combination thereof.  (see at least [0033] [0034] [0046].  Wu discloses each virtual wallet has a virtual wallet ID, which can be the virtual wallet address.).  

Claim 16
Wu discloses the following limitations:
 A computer-implemented method, comprising: receiving a plurality of registration details related to a first user associated with a first wallet server associated with a first wallet among a plurality of wallets, for registering the first user with an inter-wallet transfer system, wherein the plurality of wallets were registered with the inter-wallet transfer system; authenticating the plurality of registration details related to the first user based on a second set of parameters; creating an identity (ID) for the first user after authenticating; (see at least [0033] [0030] [0006] [0037] [0031]  [0034] [0006].  Wu discloses a virtual wallet is provided to store, send, receive, and manage digital properties, including multiple types of digital assets, credits, and obligations, such as digital currencies, digital securities, digital bonds, digital futures, digital precious metals and digital fee tokens, for a subscriber, e.g. an individual, investor, and/or trader.  A virtual wallet may be an electronically maintained data file which may comprise authentication information, rules for use, sub-wallets (e.g., for separately maintaining digital currency related information, digital security related information, digital bonds related information, and digital futures related information).  In addition, a subscriber may establish rules for the virtual wallet  Wu discloses each virtual wallet has a virtual wallet ID.  Each virtual wallet has a public key and a private key associated with the virtual wallet to sign transactions.  A subscriber can open and own virtual wallets with one or more digital property issuers (authenticate).).
tokenizing the plurality of registration details for storing the plurality of registration details and a plurality of tokens corresponding to the plurality of registration details in a second database associated with the inter-wallet transfer system; and (see at least [0030] [0031] [0033] [0006].  Wu discloses tokens issued by itself or digital properties issued by other digital property issuers.  Moreover, Wu discloses a virtual wallet is provided to store, send, receive, and manage digital properties, including multiple types of digital assets, credits, and obligations, such as digital currencies, digital securities, digital bonds, digital futures, digital precious metals and digital fee tokens, for a subscriber, e.g. an individual, investor, and/or trader.  A virtual wallet may be an electronically maintained data file (database) which may comprise authentication information, rules (parameters) for use, sub-wallets (e.g., for separately maintaining digital currency related information, digital security related information, digital bonds related information, and digital futures related information).  In addition, a subscriber may establish rules for the virtual wallet to facilitate electronic transactions.).
creating an intermediate account in the inter-wallet transfer system, associated with the first user, wherein the inter-wallet transfer system initiates a transaction between a first wallet server and a second wallet server associated with a second wallet from the plurality of wallets, wherein a second user is associated with the second wallet server, wherein the first user generates a request in the inter-wallet transfer system for transferring an amount from the first wallet server to the second wallet server, wherein the request comprises first wallet server information, second wallet server information, and transaction information, wherein the inter-wallet transfer system receives the amount in the intermediate account from the first user via the first wallet server, wherein the inter-wallet transfer system sends the amount to the second wallet server from the intermediate account, in response to the request, for completing a transaction between the first user associated with the first wallet server to the second user associated with the second wallet server.  (see at least [0005]-[0006] [0008] [0033] [0034] [0036]-[0038] [0045]  [0048] [0051] [0049].  Wu discloses a method for clearing and settling a transaction between two virtual wallets,  a first virtual wallet owned by a customer of a first digital property issuer and a second virtual wallet owned by a customer of a second digital property issuer.  Wu discloses receiving a transaction request to transfer a first type of digital property issued by a first digital property issuer from a first virtual wallet associated with the first digital property issuer to a second virtual wallet associated with a second digital property issuer.  For example, Mary can request transferring from her own virtual wallet 50 digital US Dollars issued by ATT to Joe, and Joe receive digital US Dollars issued by SBT.  Mary can request (1) transferring from her own virtual wallet 50 digital US Dollars issued by ATT (50 $USD.ATT) to Joe, and (2) Joe receiving digital Japanese Yens. To complete this transaction, Mary can exchange her digital US Dollars to digital Japanese Yens at ATT's virtual treasury.  ATT's virtual treasury will withdraw 50 $USD.ATT from Mary's virtual wallet and deposit 5,250 $JPY.ATT back to Mary's virtual wallet, assuming that the exchange rate is 1 digital US Dollars for 105 digital Japanese Yens. Afterwards, Mary can request (1) transferring from her own virtual wallet 5,250 digital Japanese Yens issued by ATT (5,250 $JPY.ATT) to Joe, and (2) Joe receiving digital Japanese Yens.  The digital property issuer can send a mint request to the wallet server, which then sends the necessary information to the middleware to generate a raw transaction.  Wu discloses the customer’s transaction request is sent to a wallet server which collects all necessary information and sends it to a middleware.  The middleware constructs a raw transaction and sends it back to the wallet server which then 

Claim 17
Wu discloses the limitations shown above.  Further, Wu discloses:
 The computer-implemented method of claim 16, wherein the plurality of registration details comprises at least one of the following: a name of the first user, an 4TC8681.DOCXPage 36 of 38Attorney Docket No. 8223-2003091 (4594US01) address of the first user, a preferred currency for transactions, Know Your Customer (KYC) details, or any combination thereof.  (see at least [0034] [0038] [0006] [0048] [0049].  Wu discloses each virtual wallet is associated with a digital property issuer and can be identified by a virtual wallet ID/virtual wallet address.  Mary decides to send Joe 50 US Dollars.). 

	
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over WU (US 2019/0228407 A1) hereinafter Wu, in view of Gaddam et al. (US 2019/0279186 A1) hereinafter Gaddam.
Claim 8
Wu discloses the limitations shown above.  Wu fails to specifically disclose the request is received after scanning a barcode. However, Gaddam discloses the following limitations:
 The computer-implemented method of claim 1, wherein the request is received before or after scanning a unique code associated with the second wallet server.  (see at least [0006] [0007] [0021] [0031] [0037] [0065] [0078]-[0080] [0084].  Gaddam discloses a request is made to a point of sale (POS) for a transaction value. The payment device may take a picture of the transaction value or a code (e.g., a barcode) representing the transaction value.  A 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clearing and settling a transaction between two virtual wallets of Wu to incorporate the teachings of Gaddam and specifically disclose  the request is received after scanning a barcode because doing so would allow the system to gather necessary information to complete a transaction (see at least Gaddam [0006] [0007] [0021] [0031] [0037] [0065] [0078]-[0080] [0084]). 

Claim 9
Wu discloses the limitations shown above.  Wu fails to specifically disclose the unique code is a bar code.However, Gaddam discloses the following limitations:
 The computer-implemented method of claim 8, wherein the unique code is at least one of the following: a name tag, bar code, a Quick Response (QR) code, a Near Field Communication (NFC) tag, or any combination thereof.  (see at least [0031] [0037] .  Gaddam discloses the payment device may take a picture of the transaction value or a code (e.g., a barcode) representing the transaction value.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clearing and settling a transaction between two virtual wallets of Wu to incorporate the teachings of Gaddam and specifically disclose  the unique code is a bar code because doing so would allow the system to gather necessary information to complete a transaction (see at least Gaddam [0006] [0007] [0021] [0031] [0037] [0065] [0078]-[0080] [0084]).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over WU (US 2019/0228407 A1) hereinafter Wu, in view of Lugli et al. (US 2017/0270493 A1) hereinafter Lugli.
Claim 10
Wu discloses the limitations shown above.  Wu fails to specifically disclose that the amount is transferred according to ISO 8583 standard and ISO 20022 standard. Though, Lugli discloses the following limitations:
The computer-implemented method of claim 1, wherein the amount is transferred from the first wallet server to the intermediate account, and from the 4TC8681.DOCXPage 34 of 38Attorney Docket No. 8223-2003091 (4594US01) intermediate account to the second wallet server according to ISO 8583 standard and ISO 20022 standard.  (see at least [0009] [0058] [0025] [0072] [0124].  Lugli discloses a method for processing transactions using electronic wallets includes receiving data messages related to a payment transaction to store a settlement amount (i.e., intermediate account).  The data messages/requests are formatted pursuant to the ISO 8583 standard and the ISO 20022 standard.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clearing and settling a transaction between two virtual wallets of Wu to incorporate the teachings of Lugli and specifically disclose  that the amount is transferred according to ISO 8583 standard and ISO 20022 standard because doing so would  help provide a disruptive, uniform settlement system, which can reduce the amount of processing as well as the amount of communications and fund transfers (see at least Lugli  [0009] [0058] [0025] [0072] [0124]). 


Claims 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over WU (US 2019/0228407 A1) hereinafter Wu, in view of Karpenko et al. (US 2013/0144785 A1) hereinafter Karpenko.
Claim 15
Wu discloses the limitations shown above.  Wu fails to specifically disclose that the amount is transferred according to ISO 8583 standard and ISO 20022 standard. Yet, Karpenko discloses the following limitations:
 The computer-implemented method of claim 13, wherein the first set of parameters comprises at least one of the following: a risk score associated with the 4TC8681.DOCXPage 35 of 38Attorney Docket No. 8223-2003091 (4594US01) plurality of wallets, transaction patterns associated with the plurality of wallets, a transaction success rate associated with the plurality of wallets, or any combination thereof.  (see at least [0089]-[0091].  Karpenko discloses transaction risk assessment data/rules.  Karpenko discloses selecting a transaction risk assessment rule for processing  various transactions and calculating a risk score.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clearing and settling a transaction between two virtual wallets of Wu to incorporate the teachings of Karpenko and specifically disclose  that the amount is transferred according to ISO 8583 standard and ISO 20022 standard because doing so would assist in calculating risk scores for the transactions to verify that the payment information in the transaction is not fraudulently used (see at least Karpenko [0089]-[0091] [0037]).

Claim 18
Wu discloses the limitations shown above.  Wu fails to specifically disclose that the amount is transferred according to ISO 8583 standard and ISO 20022 standard. Yet, Karpenko discloses the following limitations:
 The computer-implemented method of claim 16, wherein the second set of parameters comprises at least one of the following: a risk score associated with first user, transaction patterns associated with the first user, or any combination thereof. (see at least [0089]-[0091].  Karpenko discloses transaction risk assessment data/rules.  Karpenko discloses selecting a transaction risk assessment rule for processing various transactions and calculating a risk score.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clearing and settling a transaction between two virtual wallets of Wu to incorporate the teachings of Karpenko and specifically disclose  that the amount is transferred according to ISO 8583 standard and ISO 20022 standard because doing so would assist in calculating risk scores for the transactions to verify that the payment information in the transaction is not fraudulently used (see at least Karpenko [0089]-[0091] [0037]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/A.L.L./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691